                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:20-cv-300-RJC-DSC

MEARS GROUP INC.,                )
                                 )
           Plaintiff,            )
                                 )
            v.                   )
                                 )                             ORDER
SOUTHEAST UNDERGROUND            )
SERVICES INC., FAIRVIEW FUNDING  )
LLC, CAROLINA ENVIRONMENTAL      )
RESPONSE TEAM INC., ON POINT HDD )
LLC, and AMERICOM TECHNOLOGY     )
INC.,                            )
                                 )
           Defendants.           )
                                 )

      THIS MATTER comes before the Court on Defendant Americom Technology

Inc.’s (“Americom”) Motion to Dismiss, (Doc. No. 18); Defendant Americom’s

Memorandum in Support, (Doc. No. 19); Defendants Carolina Environmental

Response Team Inc. (“CRT”) and Defendant On Point HDD LLC’s (“On Point”) Motion

to Dismiss, (Doc. No. 21); Plaintiff’s Response in Opposition to the two Motions to

Dismiss, (Doc. No. 22); Defendants’ Replies in Support, (Docs. Nos. 26, 27); and the

Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 28);

recommending that this Court deny the motions. The parties have not filed objections

to the M&R and the time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

                                          1

     Case 3:20-cv-00300-RJC-DSC Document 29 Filed 03/10/21 Page 1 of 3
in the M&R.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas



                                           2

       Case 3:20-cv-00300-RJC-DSC Document 29 Filed 03/10/21 Page 2 of 3
              v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

              the time for doing so having passed, the parties have waived their right to de novo

              review of any issue covered in the M&R. Nevertheless, this Court has conducted a

              full review of the M&R and other documents of record and, having done so, hereby

              finds that the recommendation of the Magistrate Judge is, in all respects, in

              accordance with the law and should be approved. Accordingly, the Court ADOPTS

              the recommendation of the Magistrate Judge as its own.

              IV.        CONCLUSION

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 28), is ADOPTED;

                         2. Defendant Americom Technology Inc.’s Motion to Dismiss, (Doc. No. 18), is

                            DENIED; and

                         3. Defendants Carolina Environmental Response Team Inc. and On Point

                            HDD LLC’s Motion to Dismiss, (Doc. No. 21), is DENIED.

                         SO ORDERED.




Signed: March 10, 2021




                                                           3

                         Case 3:20-cv-00300-RJC-DSC Document 29 Filed 03/10/21 Page 3 of 3
